Opinion by
Judge Colins,
Sidney Hamlin (petitioner) has filed a Complaint in Mandamus against the Pennsylvania Board of Probation and Parole and the State Correctional Institution at Pittsiburgh-Be,cords Department (Respondents). Cross-motions for summary judgment have been filed, and the issues have been submitted on briefs.
Petitioner maintains that the undisputed facts show that he was, and is, being subjected to incarceration because the respondents acted improperly and without authority in aggregating petitioner’s sentences. Petitioner alleges that his maximum sentence expiration date should have been July 9,1985, and not the June 9, 1987, date -given by the respondents. We disagree -and will enter judgment for the respondents.
On December 17, 1980, petitioner w-as convicted of various offens-es in the -Court -of Common Pleas of Allegheny C-ounty before the Honorable Thomas Harper. Judge Harper imposed consecutive sentences of 11% months to 23 months and 1% years to 5 years. These sentences were aggregated by the respondents into one sentence of 2 years, 5 months, 15 days to 6 years, 11 months.
Petitioner, after serving the minimum sentence of 2 years, 5 months and 15 days, was -paroled on December 24,1982. At this time, petitioner was inf ormed by the respondents that his maximum sentence date was June 9, 1987, -and -that petitioner still had to serve 4 years and 5 months, 15 days on parole.
Petitioner was arrested on new charges on February 2,1984, and was eventually f-ound not guilty. Prior to his trial, petitioner was informed by the respon*351dents that he was being recommitted as a technical parole violator to serve thirty (30) months back time. Additionally, petitioner was informed that his reparóle date would be August 2, 1986, and maximum sentence date would be June 9,1987.
Prior to 1937, there was no legislative authority for aggregating consecutive sentences for parole purposes. It was the custom ¡of prison authorities to lump together the minimum sentences and the maximum sentences and to consider them for parole purposes as one lumped minimum and one lumped maximum. This was held illegal in Commonwealth v. Ashe, 320 Pa. 341, 182 A. 229 (1936).
The Act of June 25, 1937, changed this and gave statutory authority for aggregating consecutive sentences to the trial court, and provided for the service of full maximum terms imposed by consecutive sentences if the petitioner committed a crime while released on parole. The constitutionality of the statute was upheld in Commonwealth ex rel. Lycett v. Ashe, 145 Pa. Superior Ct. 26, 20 A.2d 881 (1941).
Section 1357 of -the Crimes Code, 42 Pa. C. S. §9757, imposes on the court the duty of determining the minimum sentence when there are consecutive sentences. Nothing was said concerning the aggregation of sentences. In Blackwell v. Pennsylvania Board of Probation and Parole, 36 Pa. Commonwealth Ct. 31, 387 A.2d 506 (1978), the court concluded that as to the aggregation of maximum sentences, the Act of 1937 is revived. Therefore, the aggregation of petitioner’s maximum terms was proper.
There are no allegations in petitioner’s complaint that could establish any actionable cause against the State Correctional Institution at Pittsburgh-Becords Department.
Accordingly, we grant the respondents ’ motion for summary judgment.
*352Obdeb
And Now, this 22nd day of October, 1985, ¡the motion for summary judgment of respondents, Pennsylvania Board of Probation and Parole and the State Correctional Institution at Pittsburgh-Records Department, is granted and the motion for summary judgment of petitioner, Sidney Hamlin, is denied.